On November 21,1892, tbe Everett-Ridley-Ragan Co. petitioned for an attachment against Clark under section 3297 of the code, and caused summonses of garnishment to issue against the Phoenix Insurance Co. and the Maddox-Bucker Banking Co. Similar proceedings were taken by Kiser & Co. The attachments were levied on land on November 22, 1892; and the summonses of garnishment were served on the same day at half past nine o’clock. On the same day Silvey & Co. brought several suits against Clark in a justice’s court, and on the next day caused summonses of garnishment to issue and be served on the bank and the insurance company. On December 17, 1892, Silvey & Co. obtained judgment in each of their suits, and executions issued six days *611later, and were entered upon the general execution docket. On November 26, 1892, Branan Brothers sued Clark in the same justice’s court, and obtained judgments on December 17, 1892, on which executions issued and were entered on the docket as in the Silvey cases. Upon a suit regularly brought to the same court Shropshire & Dodd obtained judgment against Clark on December 17, 1892, upon which execution issued and was likewise so entered on the docket. On October 31, 1893, judgments were rendered in the superior court in favor of the Everett-Ridley-Ragan Co. and Kiser & Co. upon their attachment suits, the judgments being general and also special as to the land levied upon. On November 16, 1893, executions issued upon these judgments, and were entered on the execution docket. The insurance company, which owed Clark a certain sum upon a loss by fire occurring on September 23, 1892, paid the fund into court and caused the parties before named to interplead. The case was submitted to the judge without a jury, and he held that the judgment of Shropshire & Dodd should be first paid, and the balance of the fund should be applied pro rata upon the judgments of Silvey & Co., Everett-Ridley-Ragan Co., and Kiser & Co., the judgment of Branan Brothers being postponed to all othei’s contending: To this judgment Silvey & Co. and Branan Brothers excepted, and a cross-bill of exceptions was taken by the Everett-Ridley-Ragan Co. and Kiser & Co.
Rosser & Carter and C. T. Roan, for Silvey & Co. et al. Payne & Tye, for Everett-Ridley-Ragan Co. et al.